DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1, 3-20 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4, 16, 17, 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 4, 16, 17 recite the limitation “the silver particle comprises a flaky silver powder or an amorphous aggregated silver powder”. The originally filed disclosure provides a teaching that provides support for a substance “silver powder like amorphous” or “silver powder like flake”. But the originally filed disclosure does is “a flaky silver powder or an amorphous aggregated silver powder”. The limitations are considered a new matter.
Claim 20 is rejected for being dependent on a rejected claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-9, 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stuart et al. [Stuart, US 20060173367] in view of Gal [US 20060122528].
As to claim 1. Stuart discloses A belt cover for attaching to a horse, comprising at least the following (1) to (3):
(1) an electrode, electrodes 5, 6 [fig. 2], for detecting a bioelectric signal by contacting with the surface of a body of the horse, [0135], 
(2) an electric wiring cables 7, 8 [fig. 2], and 
(3) a connector, connectors 9, 10 [fig. 2], for connecting with the electric wiring through a part for connecting with the connector and the electric wiring, [0135], and 
the electric wiring are integrally formed without joints, [0164].
Stuart fails to disclose wherein each of the electrode and the electric wiring comprises a stretchable conductor comprising a conductive particle comprising a silver particle and a binder resin, the stretchable conductor of the electrode and the electric wiring has a sheet resistance of 0.1 ohm square, or less, an insulating layer is laminated on the electric wiring, and the electrode; wherein the electrode, the electric wiring, and the part for connecting with the connector and the electric wiring are formed from a stretchable conductor sheet composed of the stretchable conductor.
Gal teaches sensors 195, 197, [fig. 8B, 0098], for monitoring applications and apparel wherein the sensor is formed of an elastic wire and an elastic material, [0040, 0085]; wherein the sensors are electrodes to measure ECG, [0099]; wherein the conductor is a silver coated and insulated copper, [0070. Fig. 8B, 8C]; wherein the elastic material can be an extruded material including nylon and polyester, [0016, 0106] and a silicone polymer, [0082]; wherein the total resistance of the conductor can be 0.5 ohms, [0052], with a length of 1 foot or more and width of 1 inch, [0104]; wherein sheet resistance can be calculated by multiplying the resistance by the width and dividing the product by the length; wherein the sheet resistance of the current sensor wire combination is 0.0417 ohm square or less.
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Stuart with that of Gal so that the system can be implemented to have a minimal resistance and avoid wasting electrical energy in the sensor.

As to claim 5. Stuart discloses The belt cover according claim 1, wherein the connector is connected with at least one device selected from any one of the following a) to d): b) a device for memorizing the bioelectric signal to be detected, c) a wireless communication device for transmitting the bioelectric signal outside, and d) a device for providing a power, [fig. 2, 3, 0138, 0139, 0178].  

As to claim 6. Stuart discloses The belt cover according claim 1, wherein the bioelectric signal comprises electrocardiographic waveforms comprising at least heart rate, [0135].  

As to claim 7. Stuart discloses The belt cover according claim 1, wherein the electrode is disposed at a distance of 10 cm to 45 cm from the center of a longitudinal direction of the belt cover to the right and left sides, respectively, [0135] the positioning is selected to maximize the correct detection of the heartbeat of the horse which can vary based on the size of the horse and is obvious for one of ordinary skill in the art to select the positioning.  

As to claim 8. Stuart discloses The belt cover according claim 1, wherein the connector is disposed at a distance of 1 cm to 25 cm from the center of a longitudinal direction of the belt cover to the right and left sides, respectively, [0135] the positioning is selected to maximize the correct detection of the heartbeat of the horse which can vary based on the size of the horse and is obvious for one of ordinary skill in the art to select the positioning.  

claim 9. Stuart discloses The belt cover according claim 1, wherein the connector is covered with a cover for the connector and the device so as not to contact with the belly of the horse when the belt cover is attached to the horse, [gig. 2] the connectors 9, 10 have a housing.  

As to claim 12. Stuart discloses The belt cover according claim 1, wherein a substrate constituting the belt cover comprises a laminate having two or more clothes and an unfixed part is formed between two or more clothes, [0135].  

As to claim 13. Stuart discloses The belt cover according claim 1, wherein the belt cover is folded relative to a central axis of a width direction of the belt cover, such that the electrode contacts with the surface of the body of the horse, and the connector and the cover for the connector and the device are disposed on the opposite side to the surface of the body of the horse, [fig. 1, 2, 3, 0135].  

As to claim 14. Is rejected with the same prior art and reasoning as to that of claim 1.

Claims 3, 15, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stuart in view of Gal as applied to claim 2 above, further in view of Pamplin et al. [Pamplin, US 9161878].
As to claim 3. Stuart fails to disclose The belt cover according to claim 1, wherein the binder resin comprises a thermoplastic resin, a thermosetting resin, or a rubber, which has a tensile modulus of 1 to 1000 MPa.  

It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Stuart with that of Gal so that the system can be implemented to have a minimal resistance and avoid wasting electrical energy in the sensor.
The combination of Stuart and Gal fail to disclose the binder resin has a tensile modulus of 1 to 1000 MPa
Pamplin teaches a dynamic compression garment with a fabric made of a polymer resin, [col. 7, lines 59-61]; with a physiological sensor integrated, [claim 10]; wherein the polymer has a tensile strength of 3-5MPa, [col. 8, lines 11-19].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of the combination of Stuart and Gal with that of Pamplin so that the fabric can withstand the stretch to accommodate different girth width of an animal.

As to claim 15. Is rejected with the same prior art and reasoning as to that of claim 3.

As to claim 19. Stuart fails to disclose The belt cover according to claim 3, wherein the binder resin comprises the rubber.
Gal teaches sensors 195, 197, [fig. 8B, 0098], for monitoring applications and apparel wherein the sensor is formed of an elastic wire and an elastic material, [0040, 0085]; wherein the sensors are electrodes to measure ECG, [0099]; wherein the polymer can be a silicone, [0082].
.

Claims 10, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stuart in view of Gal as applied to claim 2 above, further in view of Brockway et al. [Brockway, US 9414758].
As to claim 10. the combination of Stuart and Gal fails to disclose The belt cover according claim 1, wherein the stretchable conductive sheet constituting the electrode has a thickness of from 0.02 mm to 2.0 mm.
Brockway teaches a sensing apparatus for physiological signals to be used on the surface of the animal, [fig. 1] wherein the electrodes 101 has a thickness of 1 mm, [col. 8, lines 47-50].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of the combination of Stuart and Gal with that of Brockway so that the electrodes can have a high flexibility.

As to claim 11. the combination of Stuart and Gal fails to disclose The belt cover according claim 1, wherein one electrode has an area of from 20 cm2 to 150 cm2 when contacting with the surface of the body of the horse.  
Brockway teaches a sensing apparatus for physiological signals to be used on the surface of the animal, [fig. 1] wherein the electrodes 101 has a radius of 3 cm that would provide a contact area of 28.27 cm square, [col. 8, lines 47-50].
.

Applicant's arguments filed 03/19/2021 have been fully considered but they are not persuasive. 
Argument 1: Gal does not disclose, or even suggest, any differences between the present invention and Stuart.
Response 1: The prior art is not required to show any difference between the current application and another prior art.

Argument 2: Gal does not disclose silver particles, does not disclose a conductor containing silver particles.
Response 2: In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “silver particles”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The claimed invention only claims “a silver particle”.

Argument 3: Gal does not disclose an elastic conductor.
Response 3: In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The claimed invention only claims “stretchable conductor”.

Argument 4: Gal does not disclose an electric conductor containing a binder resin.
Response 4: Gal discloses wherein the elastic material can be an extruded material including nylon and polyester, [0016, 0106] and a silicone polymer, [0082].

Argument 5: Gal does no teach that the electric wiring, the electrode, and the part for connecting with the connector and the electric wiring comprise this elastic conductor.
Response 5: In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “elastic conductor”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The claimed invention only claims “stretchable conductor”.
Gal teaches a stretchable conductor made of a conductor 221, elastic fabric and connectors 207, [fig. 8B, 8C].

Argument 6: Gal does not disclose the thickness of the elastic conductor and the concept of the sheet resistance.
Response 6: Sheet resistance is a property of a material. As long as the prior art teaches the material used to solve the same problem and provides enough information to determine the claimed property, the limitation can be rejected if the material in the prior arts is determined to have the same property as claimed.
In this case, a resistance of a conductor is	                         
                            R
                            =
                            ρ
                            
                                
                                    L
                                
                                
                                    W
                                    t
                                
                            
                        
                     
Wherein ρ = the bulk resistance (specific resistance), L = length of he conductor, W= Width of the conductor, and t = thickness of the conductor.
Wherein the Sheet Resistance can be represented as	                          
                            R
                            s
                            =
                            
                                
                                    ρ
                                
                                
                                    t
                                
                            
                        
                    
Therefore, one of ordinary skill in the art can combine the above two equations and a simple re-arrangement of the resulting equation, it can be determined that 			                        
                            R
                            s
                            =
                            R
                            
                                
                                    W
                                
                                
                                    L
                                
                            
                        
                    
The width, Length and Resistance of the conductor are provided in Gal and the sheet resistance can easily be determined from the above equation to be 0.0417 ohm square, which satisfies the requirement of the claimed limitation.

Argument 7: None of the cited references teach that an insulating layer is laminated on the electrical wiring.
Response 7: Gal teaches an insulated conductor, [0070].


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENYAM HAILE whose telephone number is (571)272-2080.  The examiner can normally be reached on 7:00 AM - 5:30 PM Mon. - Thur..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on (571)270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Benyam Haile/Primary Examiner, Art Unit 2688